Citation Nr: 1433937	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-47 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to December 1973, December 1974 to May 1981, and October 1984 to September 1993.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 RO decision, which denied service connection for cause of death.  

Additionally, the Board notes that the Roanoke RO issued an "Agent Orange Decision" in August 2012 denying exposure to agent orange.  In December 2012, the appellant submitted a statement indicating that she would like to "reclaim/activate claim for exposure to agent orange related to his illness.  He completed step 1 of a claim prior to his death."  The Board has considered whether this statement constitutes a notice of disagreement (NOD) with the August 2012 rating decision or a new claim to reopen her previously denied claim for entitlement to accrued benefits.  However, the Board ultimately finds that the assertions regarding exposure to agent orange in service will be considered in the adjudication of her claim for service connection for cause of death.  As she has not indicated that she is attempting to file service connection for another specific disability related to agent orange exposure or that she is attempting to reopen a claim for accrued benefits, the Board finds that no further development need be conducted at this time with regard to this statement.  

Further, the Board notes that the appellant was issued a letter on October 25, 2012, notifying her that she had been paid $539.00 more than she was entitled to receive and that this money would be withheld from her benefits.  In December 2012, she submitted a statement indicating that she wished to dispute this required repayment of funds.  It does not appear from the record that this claim was ever addressed.  As such, the issue of entitlement to waiver of recovery of an overpayment in the amount of $539.00 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to the adjudication of this claim.

Upon review of the claims file, the Board finds that only service treatment records from 1969 to 1972 have been associated with the claims file.  Exhaustive efforts have been made to locate service treatment records from December 1974 to May 1981, and from October 1984 to September 1993, to no avail.

Prior to his death, in a statement of the claim received by VA in July 2006, the Veteran indicated that his service treatment records could be found at Boone Branch Health Clinic.  He further asserted that, if these records could not be located, he could submit a copy of his service treatment records.  A May 2006 response from the Department of the Navy stated that the Outpatient Medical Record from the Admiral Joel T. Boone Branch Health Clinic was checked out to another command /Service Member and was not maintained at the facility.  Therefore, it appears that these records may have been with the Veteran all along.  Further, a May 2006 response from the Naval Medical Center in Portsmouth, VA, submitted all the relevant medical records it had from 1993.

A June 2006 response from the National Personnel Records Center (NPRC) to a request for the Veteran's records indicated that all requested medical/dental records were mailed.  A March 2009 response from the NPRC to a request for records indicated that there were no service treatment records at Code 13 for this person.  

While VA was not successful in locating all of the Veteran's service treatment records, the Board finds that all available avenues for obtaining these records have been investigated.  Indeed, as was noted earlier, prior to his death the Veteran indicated in a written statement that he had his service medical records.  There is no indication that further attempts to obtain these records would yield additional records. 

However, upon review of the claims file, the Board finds no indication that the appellant has been notified of the status of the Veteran's service treatment records.  As such, this issue must be remanded in order to provide the appellant with a written notice of the unavailability of these records that meets the requirements under 38 C.F.R. § 3.159(e).  In particular, the appellant should be notified of all steps that have already been taken in order to obtain these records.  The RO should request the appellant complete an NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) and/or NA Form 13075 (Questionnaire About Military Service); or advise the appellant of alternative documents that she may submit or request assistance in procuring.  See VA Manual M21-1MR, Part III, Subpart iii, Chapter 2, Section E.  

Accordingly, the case is REMANDED for the following action:

1. The RO must also provide the appellant and her representative with a proper notice that meets the requirement under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the appellant is ultimately responsible for providing the evidence.  Specifically, the appellant must be notified of the unavailability of service treatment records for the Veteran's periods of service beyond 1972, and informed of alternative sources of evidence she may provide to support her claim, including VA military files, statements from service medical personnel, buddy statements, employment physical examination reports, medical evidence from civilian/private medical providers by whom the Veteran was treated, pharmacy prescription records, etc.  The RO should also request that the appellant complete an NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) and/or NA Form 13075 (Questionnaire About Military Service).

The appellant and her representative must then be given an opportunity to respond.

2. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



